Judgment unanimously reversed on the law and a new trial ordered, with costs to appellants to abide the event. Implicit in our remand for a new trial, on the prior appeal was a holding that the plaintiffs had made out a prima facie ease. On this second trial no less was proven than at the first and thus the dismissal of the complaint at the end of the plaintiffs’ ease was unwarranted. It also appears to be error to have excluded the reports received by the defendant from its recreation area supervisors. The incidents and conduct therein set forth are sufficiently close in time and location as to have probative value with respect to the nature of the notice had by the defendant and the extent of its obligation to supervise as a result thereof. Concur — Botein, P. J., Rabin, Valente, McNally and Bergan, JJ.